   Case: 1:20-cv-03952 Document #: 51 Filed: 11/02/20 Page 1 of 2 PageID #:9424




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


     CAMELBAK PRODUCTS, LLC,

              Plaintiff,                                         Civil Action No.: 1:20-cv-03952

     v.                                                          Judge Rebecca R. Pallmeyer

     THE PARTNERSHIPS AND UNINCORPORATED                         Magistrate Judge Jeffrey T. Gilbert
     ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

              Defendants.

                               SATISFACTION OF JUDGMENT

          WHEREAS, a judgment was entered in the above action on September 30, 2020 [41] in

favor of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs

acknowledge payment of an agreed upon damages amount, costs, and interest and desires to release

this judgment and hereby fully and completely satisfy the same as to the following Defendants:

                NO.                               DEFENDANT
                416              Shenzhen Jyc Technology Ltd. (beauty Care Branch)
                142                                  Fine777
                281                               youngmallstore


          THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03952 Document #: 51 Filed: 11/02/20 Page 2 of 2 PageID #:9425



  DATE D: October 30, 2020                     Respectfully submitted,




                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               111 West Jackson Blvd., Suite 1700
                                               Chicago, Illinois 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com

                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this 30th of October, 2020.

  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
